EX 99.28(p)(185) CONFIDENTIAL – FOR INTERNAL USE ONLY Investment Advisory Services Addendum to Securities Disclosure Policy Issued by: Securities Disclosure Compliance Applies to: Investment Advisory Services and certain other Standard & Poor’s and McGraw-Hill personnel who support Investment Advisory Services Publication date: 26 February 2010 Effective date: 31 March 2010 Last amended date: 30 December 2010 For further instructions see: Securities Disclosure Compliance intranet site Investment Advisory Services employees are required to comply with this policy and guidelines. Failure to comply may result in disciplinary action up to and including termination of employment. Addendum – Additional Notes for Investment Advisory Services The information below is specific to Investment Advisory Services (“SPIAS”) employees. Section numbers refer to the section referenced in the Standard & Poor’s Securities Disclosure Policy. In the event of any conflict between this addendum and the Policy, this addendum shall govern. 4. Restrictions Securities Disclosure Profile The following are descriptions for Levels specific to SPIAS. Level 1 – General Influence and Access to Material Non-Public Information Level 1 includes Employees in senior leadership positions who have the potential to influence client portfolios, and who have access or potential access to Material Non-Public Information. Level 2 – Specific Influence and Access to Material Non-Public Information Level 2 includes Employees who have the potential to influence client portfolios and who have access or potential access to Material Non-Public Information. Level 3 – No Influence but Access to Material Non-Public Information Level 3 includes Employees who do not have influence on client portfolios, but have access or potential access to Material Non-Public Information. Level 4 – No Influence nor Access to Material Non-Public Information Level 4 includes Employees who do not have influence on client portfolios, and do not have access or potential access to Material Non-Public Information. Restrictions Based on Your Securities Disclosure Profile The following are restrictions that apply to Employees in each Level, specific to SPIAS. 4.4.1 – 4.4.3Restrictions on Levels 1, 2 and 3 SPIAS Employees in Levels 1, 2 and 3 and their Immediate Family members are restricted from Trading any equity or ETF for which the position in a client portfolio has changed, for the seven (7) calendar days prior to and seven (7) calendar days after the portfolio is delivered to the client. Securities held or traded in an Account owned Standard & Poor’s | Addendum to Securities Disclosure Policy for SPIAS 2 by a Blind Trust or in a Third-Party Discretionary Account are exempt from these restrictions. Restrictions on Level 4 SPIAS Employees in Level 4 and their Immediate Family members have no additional restrictions beyond those listed in Section 4.2. Standard & Poor’s | Addendum to Securities Disclosure Policy for SPIAS 3
